Title: From Thomas Jefferson to St. Victour & Bettinger, 12 May 1786
From: Jefferson, Thomas
To: St. Victour & Bettinger



Gentlemen
Paris May 12. 1786.

On my return from London, which was but a few days ago I found here your letter of April 8. I communicated it to the Marquis de la fayette to whom, equally with myself, an attention to the purchase of arms has been recommended by the state of Virginia. Before we can order the reciept of the arms at Bourdeaux, we are of opinion they should previously go thro’ all the examinations and proofs usually practised with the king’s arms. As the Marquis is best acquainted with the detail of these, I have asked and obtained his leave to refer you to him on this subject. You will therefore be so good as to confer with him thereon. I have an opportunity of writing to the Governor of Virginia tomorrow, and should be well pleased to be able to inform him what number of arms you have now ready to deliver, and what other numbers you expect to deliver, with the epochs of delivery. If you could give me this information by the return of the bearer or at any time to-day it would much oblige Gentlemen your most obedt. humble servt.,

Th: Jefferson

